DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 3/8/2022.
Claims 1, 4, 11, and 17 are therein amended.  Claims 2-3 and 14-15 have been canceled.  Claims 1, 4-13, and 16-20 are presented for examination.
Allowable Subject Matter
Claims 1, 4-13, and 16-20  allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments with respect to amendment to incorporate the subject matter of original claims 2 and 3 into independent claims are found convincing.  Specifically, see the arguments/remarks of 3/8/2022, page 7.  “Chuong further discloses a dogbone carrier 84 which supports a dogbone seal 86.  However, as shown in FIG. 3 of Chuong, the finger seal 78 does not contact any portion of the dogbone carrier 84 and the description of Chuong 1s silent as to such a relationship between the finger seal 78 and the dogbone carrier 84. Chuong discloses that the finger seal 78 contacts the seal retention ring 82, as discussed above, and that the cooling flow CF1 “passes through air holes 94, between finger seal 78 and seal retention ring 82, and past third section 78C ... towards opening 90.” Para. [0025] of Chuong. Accordingly, Chuong does not disclose or suggest “wherein one or both of the fillet and the second circumferential portion contact a seal carrier disposed axially aft of the first circumferential portion,” as recited in Applicant’s amended claim 1. Teixeira does not cure the above-discussed distinction between the subject matter of Applicant’s amended claim 1 and the disclosure of Chuong.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745